PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of:
Viger					  	    :		ON PETITION
Application No. 15/932,740			    :
Filing Date:    April 19, 2018		           
Attorney Docket No.  3848 US

This is a decision on the petition under 37 CFR 1.137(a) 1, filed October 7, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to respond in a timely and proper manner to the Notice of Allowance and Issue Fee Due mailed on July 5, 2019.  The notice set a statutory period for reply of three-months from its mailing date.  Extensions of time were not available pursuant to 37 CFR 1.136(a).  A proper response was not received within the allowable period and the application became abandoned on October 8, 2019.  A Notice of Abandonment was mailed on October 18, 2019.
The reply to the Notice of Allowance and Issue Fee Due in form of payment of the issue fee and an executed “Part B-Fee(s) Transmittal”, were received on October 7, 2021. 

The above-identified application has been abandoned for an extended period of time.  The Patent and Trademark Office is relying on petitioner’s duty of candor and good faith and accepting the statement that the entire delay in filing the required reply form the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(b) was unintentional.  See Changes to Patent Practice and Procedure, 62 Fed.  Reg.  at 53160 and 53178; 1203 Off.  Gaz.  Pat.  Office at 88 and 103 (responses to comments 64 and 109) (applicant obligated under 37 CFR 10.18 to inquire into the underlying facts and circumstances when providing the statement required by 37 CFR 1.137(b) to the Patent and Trademark Office. If, upon further investigation, petitioner determines that the entire delay was not unintentional, petitioner is required to inform the UPSTO immediately.

The application is being forwarded to the Office of Data Management for further processing.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        




















    
        
            
    

    
        1 37 CFR 1.137(a) states: If the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this paragraph to revive an abandoned application, a reexamination prosecution terminated under §§ 1.550(d) or 1.957(b) or limited under § 1.957(c).
        	(b)  Petition Requirements. A grantable petition pursuant to this paragraph must be accompanied by: 
        		(1) The reply required to the outstanding Office action or notice, unless previously filed; 
        		(2) The petition fee as set forth in § 1.17(m); 
        		(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of 		this section. 
         		(3) A statement that the entire delay in filing the required reply from the due date for the reply 			until the 	filing of a grantable petition pursuant to this paragraph was unintentional. The Director 			may require additional information where there is a question whether the delay was unintentional; 		(c)   Reply.   In an application abandoned under 1.57(a), the reply must include a copy of the specification 			and any drawings of the previously filed application.  In an application or patent abandoned for 	failure to pay the issue fee or any portion thereof, the required reply must include payment of the issue fee 	or any outstanding balance.  In an application abandoned or failure to pay the publication fee, the required 	reply must include payment of the publication fee.  In a nonprovisional application abandoned for failure to 	prosecute, the required reply may be met by the filing of a continuing application.  In a nonprovisional 	utility or plant application filed on or after June 8, 1995, abandoned after the close of prosecution as define 	in 1.114(b), the required reply may also be met by the filing of a request for continued examination in 	compliance with 1.114.